Citation Nr: 0108392	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased disability evaluation for a 
ventral hernia, currently rated as 40 percent disabling.

2. Entitlement to an initial evaluation in excess of 10 
percent for an incisional hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1946 to 
November 1948 and from October 1950 to May 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

By an October 1994 rating decision, the RO granted service 
connection for a ventral hernia and an incisional hernia, and 
assigned a 20 percent evaluation effective from January 14, 
1994, and a noncompensable evaluation effective from May 4, 
1994, respectively.  In November 1994, the appellant 
submitted a notice of disagreement with the noncompensable 
rating assigned for the incisional hernia.  Later in November 
1994, a statement of the case was issued and the appellant 
submitted a timely substantive appeal, perfecting the appeal 
for a higher original rating for the incisional hernia.

The appellant requested an increased rating for his ventral 
hernia and in February 1996, the RO confirmed and continued 
the 20 percent rating.  Later in February 1996, the appellant 
submitted a notice of disagreement with the 20 percent rating 
for the ventral hernia and in November 1996, a hearing was 
held before a Hearing Officer at the RO.  In August 1997, the 
Hearing Officer increased the evaluation for the ventral 
hernia to the 40 percent level effective from May 22, 1995, 
and increased the evaluation for the incisional hernia to the 
10 percent level effective from May 4, 1994.  In September 
1997, the RO issued a statement of the case addressing the 
issue of an increased rating for the ventral hernia and a 
supplemental statement of the case addressing the issue of a 
higher rating for the incisional hernia.  Correspondence 
received from the appellant in October 1997 was construed as 
a substantive appeal for an increased rating for the ventral 
hernia.  The appeals were consolidated and a supplemental 
statement of the case addressing both issues was provided to 
the appellant and his representative in April 2000.  In 
January 2001, the appellant provided testimony in support of 
both issues at a hearing at the RO before the undersigned 
Board member.

In view of the fact that the incisional hernia rating issue 
originated following the grant of service connection, the 
Board has characterized this issue as set forth above.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations, once promulgated, 
might in fact provide more assistance than is required by the 
Veterans Claims Assistance Act itself.  Holliday, slip op. at 
12.  Indeed, the Court noted that, until such regulations 
were promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

Additionally, the Board notes that the appellant, through his 
representative, requested that this case be returned to the 
RO for additional development, to include obtaining medical 
opinion evidence which specifically addresses the criteria 
for an increased rating for the appellant's incisional and 
ventral hernias and also provides comment on the appellant's 
need for support devices.  Review of the recent medical 
evidence of record reveals that on VA examination in February 
1997, the examiner identified a large diastasis of the rectus 
abdominus muscle, extending from the tip of the xyphoid to 
the umbilicus.  On VA examination in December 1999, the 
appellant's problems were characterized as a large ventral 
hernia and a right incisional hernia, both tender but deemed 
to be reducible.  There was no indication of diastasis 
although it was noted that the abdominal muscles had 
decreased tone.  Significantly, neither of these recent 
examinations provided any comment characterizing the severity 
of the diastasis, if indeed present, or whether there was 
extensive, diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.  
In this regard, the Board notes that the appellant has 
indicated that he has been told by a private 
gastroenterologist that he was not a good candidate for 
surgical repair of the hernias.

In view of the above and in order to ensure due process in 
this case and in an effort to assist the appellant in the 
development of his claims, this case is REMANDED for the 
following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his service-
connected hernias.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  If private medical 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  A 
specific request should be made to the 
appellant to provide the name and 
address of the private 
gastroenterologist who opined that he 
was not a good surgical candidate.  
Efforts to obtain any records that are 
not already on file should be documented 
and any evidence received in response to 
the RO's requests should be associated 
with the claims folder.

2. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

3. As part of the development undertaken to 
comply with the new law and in an effort 
to provide an adequate record upon which 
to evaluate the appellant's hernias, the 
RO should have the appellant examined 
for purposes of assessing the severity 
of his service-connected incisional and 
ventral hernias.  The examining 
physician must review the claims folder 
with consideration being given to the 
February 1997 and the July 1999 VA 
examination reports.  All studies deemed 
necessary by the examiner should be 
conducted, and all findings should be 
reported in a manner so that pertinent 
rating criteria may be applied.  
38 C.F.R. §§ 4.114, 4.118 (2000).  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected hernias to include 
comment on the presence and severity of 
diastasis of the recti muscles or 
extensive diffuse destruction or 
weakening of muscular and fascial 
support of the abdominal wall.  It 
should be further indicated whether the 
hernias could be repaired by surgery.  
The examiner should provide complete 
rationale for all conclusions reached.  

4. The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.  

5. After all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the issues here 
in question.  In so doing, the RO should 
consider all evidence obtained in 
response to the above requests.  The RO 
must further consider the assignment of 
"staged ratings" for the incisional 
hernia in accordance with the principles 
set out in Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If any benefit sought remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


